DETAILED ACTION
Claims 1-22 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2022.
Applicant’s election without traverse of Species 1 claims 1 and 8-17 in the reply filed on November 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belostotskiy et al (U.S. Patent Application Publication 2015/0262834).
With regards to claim 1, Belostotskiy discloses an etching method comprising (a) providing a substrate including an etching target film on a substrate support stage arranged in a process chamber (Paragraphs [0039]-[0042], [0050]-[0052]); (b) setting a temperature of the substrate support stage (Paragraph [0062]); (c) generating plasma from an etching gas (Paragraph [[0057]-[0063]) (d) increasing the temperature of the substrate (Paragraphs [0066]-[0069]); (e) decreasing the temperature of the substrate and (f) repeating (d) and (e) a predetermined number of times (Paragraphs [0057]-[0069] discloses performing the etching at a temperature between 65 degrees and 95 degrees, increasing the temperature to above 110C for sublimation and then repeating the etching temperature and sublimation temperature as a cycle until the desired results are achieved).
With regards to claim 8, Belostotskiy discloses wherein in (e), the temperature of the substrate is lowered to a temperature at which an etchant of the etching gas is adsorbed on the substrate (Paragraphs [0057]-[0062] discloses providing the etchant at a temperature in which the etchant reacts with the substrate surface to form a chemical reaction with the surface).
With regards to claim 11, Belostotskiy discloses wherein the temperature of the substrate is increased to a temperature at which a reaction product generated by etching the substrate volatizes in (d) (Paragraphs [0066]-[0068])
With regards to claim 12, Belostotskiy discloses wherein a different in the temperature of the substrate between (d) and (e) is 10°C or more (Paragraph [0062], [0069] discloses etching is at a max temperature of 95°C and sublimation is at a minimum temperature of 110°C which is a minimum different of 15°C).
With regards to claim 13, Belostotskiy discloses wherein the frequency of one cycle of repeating (f) us about 80 kHz (Paragraph [0065]) which anticipates wherein the frequency is 0.1 Hz or more and 100 kHz or less. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Belostotskiy et al (U.S. Patent Application Publication 2015/0262834) in view of Ling et al (U.S. Patent 8,980,758).
With regards to claim 2, Belostotskiy discloses the limitations of claim 1 as previously discussed. 
However Belostotskiy does not explicitly disclose wherein in (d), supply of a radio frequency power for bias is controlled to be ON, and wherein in (e), supply of the radio frequency power for bias is controlled to be OFF.
However Belostotskiy discloses wherein an RF bias may be on during various processes (Paragraphs [0042]-[0044]). Ling discloses a cyclic etching process  wherein no bias power is provided during the chemical etching process (Col. 13 lines 26-31). As such Belostotskiy as modified by Ling renders obvious wherein in (d), supply of a radio frequency power for bias is controlled to be ON (Belostotskiy Paragraphs [0042]-[0044]), and wherein in (e), supply of the radio frequency power for bias is controlled to be OFF (Ling Col. 13 lines 26-31). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Belostotskiy to include the bias control off as rendered obvious by Ling because the reference of Ling teaches that no bias power should be provided during the chemical etching process to reduce ion bombardment (Col. 13 lines 26-31) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the bias control as rendered obvious by Ling. MPEP 2143D
With regards to claim 3, Belostotskiy discloses the limitations of claim 1 as previously discussed. 
However Belostotskiy does not explicitly disclose wherein in (d), supply of a radio frequency power for bias is controlled to be high, and wherein in (e), supply of the radio frequency power for bias is controlled to be low.
However Belostotskiy discloses wherein an RF bias may be on during various processes (Paragraphs [0042]-[0044]). Ling discloses a cyclic etching process  wherein no bias power is provided during the chemical etching process (Col. 13 lines 26-31). As such Belostotskiy as modified by Ling renders obvious wherein in (d), supply of a radio frequency power for bias is controlled to be high (Belostotskiy Paragraphs [0042]-[0044]), and wherein in (e), supply of the radio frequency power for bias is controlled to be low (Ling Col. 13 lines 26-31). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Belostotskiy to include the bias control low  as rendered obvious by Ling because the reference of Ling teaches that no bias power should be provided during the chemical etching process to reduce ion bombardment (Col. 13 lines 26-31) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the bias control as rendered obvious by Ling. MPEP 2143D
With regards to claim 19-20, the modified teachings of Belostotskiy renders obvious wherein the frequency of one cycle of repeating (f) is about 80 kHz (Belostotskiy Paragraph [0065]) which anticipates wherein the frequency is 0.1 Hz or more and 100 kHz or less. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Belostotskiy et al (U.S. Patent Application Publication 2015/0262834) in view of Tominaga et al (U.S. Patent Application Publication 2016/0314986).
With regard claims 9-10, Belostotskiy discloses the limitations of claim 8 as previously discussed.
However Belostotskiy is silent as to wherein the temperature of the substrate in (e) is -120°C or more and 40°C or less or is -40°C or more and 20°C or less.
Tominaga discloses a plasma etching method wherein the etching performed at a temperature lower than or equal to -30°C (Paragraphs [0067]-[0068]) which renders obvious wherein the temperature of the substrate in (e) is -120°C or more and 40°C or less or is -40°C or more and 20°C or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of  Belostotskiy to include the temperature as rendered obvious by Tominaga because the reference of Tominaga teaches that such temperatures allow for improved etching rates with improved productivity (Paragraphs [0067]-[0068]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the temperature as rendered obvious by Tominaga. MPEP 2143D

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Belostotskiy et al (U.S. Patent Application Publication 2015/0262834) in view of Tomura et al (U.S. Patent Application Publication 2016/0379856).
With regards to claims 14 and 15, Belostotskiy discloses the limitations of claim 13 as previously discussed. 
However Belostotskiy is silent as to wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less.
Tomura discloses an etching method comprising plasma  etching wherein the radio frequency can be pulsed with a duty cycle of 50% wherein the power can be pulsed in order to maintain the desired temperature (Paragraphs [0050], [0059]-[0062], [0081]-[0085]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the duty cycle to amounts including Applicant claims amount wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less in order to properly maintain the temperature during the plasma process as taught by the modified teachings of Belostotskiy (MPEP 2144.05(II)(A), Paragraphs [0050], [0059]-[0062], [0081]-[0085]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Belostotskiy to include the duty cycles as rendered obvious by Tomura because the reference of Tomura teaches that the turning on and off can be optimized to maintain the desired temperature (Paragraphs [0081]-[0085]) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired etching using the duty cycle as rendered obvious by Tomura. MPEP 2143D 
With regards to claim 18, Belostotskiy discloses wherein the frequency of one cycle of repeating (f) us about 80 kHz (Paragraph [0065]) which anticipates wherein the frequency is 0.1 Hz or more and 100 kHz or less.
However Belostotskiy is silent as to wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less.
Tomura discloses an etching method comprising plasma  etching wherein the radio frequency can be pulsed with a duty cycle of 50% wherein the power can be pulsed in order to maintain the desired temperature (Paragraphs [0050], [0059]-[0062], [0081]-[0085]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the duty cycle to amounts including Applicant claims amount wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less in order to properly maintain the temperature during the plasma process as taught by the modified teachings of Belostotskiy (MPEP 2144.05(II)(A), Paragraphs [0050], [0059]-[0062], [0081]-[0085]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Belostotskiy to include the duty cycles as rendered obvious by Tomura because the reference of Tomura teaches that the turning on and off can be optimized to maintain the desired temperature (Paragraphs [0081]-[0085]) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired etching using the duty cycle as rendered obvious by Tomura. MPEP 2143D 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Belostotskiy et al (U.S. Patent Application Publication 2015/0262834) in view of Ling et al (U.S. Patent 8,980,758), as applied to claims 2-3 and 19-20, in further view of Tomura et al (U.S. Patent Application Publication 2016/0379856).
With regards to claims 21 and 22, the modified teachings of Belostotskiy renders obvious the limitations of claims 19 and 20 as previously discussed. 
However the modified teachings of Belostotskiy are silent as to wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less.
Tomura discloses an etching method comprising plasma  etching wherein the radio frequency can be pulsed with a duty cycle of 50% wherein the power can be pulsed in order to maintain the desired temperature (Paragraphs [0050], [0059]-[0062], [0081]-[0085]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the duty cycle to amounts including Applicant claims amount wherein a duty cycle indicating a time of (d) with respect to a time of the one cycle is 30% or more and 50% or less in order to properly maintain the temperature during the plasma process as taught by the modified teachings of Belostotskiy (MPEP 2144.05(II)(A), Paragraphs [0050], [0059]-[0062], [0081]-[0085]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Belostotskiy to include the duty cycles as rendered obvious by Tomura because the reference of Tomura teaches that the turning on and off can be optimized to maintain the desired temperature (Paragraphs [0081]-[0085]) and one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of predictably achieving the desired etching using the duty cycle as rendered obvious by Tomura. MPEP 2143D 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713